People ex rel. Charles B. v McCulloch (2018 NY Slip Op 00791)





People ex rel. Charles B. v McCulloch


2018 NY Slip Op 00791


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed Feb. 2, 2018.) 


MOTION NO. (1161/17) KAH 16-01019.

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. CHARLES B., PETITIONER-APPELLANT, 
vDEBORAH MCCULLOCH, EXECUTIVE DIRECTOR, CENTRAL NEW YORK PSYCHIATRIC CENTER, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER Motion for reargument or leave to appeal to the Court of Appeals denied.